
	
		I
		112th CONGRESS
		1st Session
		H. R. 3228
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require Federal law enforcement agencies to report to
		  Congress serious crimes, authorized as well as unauthorized, committed by their
		  confidential informants, to amend title 28, United States Code, with respect to
		  certain tort claims arising out of the criminal misconduct of confidential
		  informants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Confidential Informant Accountability
			 Act of 2011.
		2.Report
			(a)In
			 generalNot later than March
			 1 and September 1 of each year, the head of each department that contains a law
			 enforcement agency shall, with respect to each law enforcement agency within
			 that Department, fully report to the House Committee on Oversight and
			 Government Reform, the House Committee on the Judiciary, the Senate Committee
			 on Homeland Security and Governmental Affairs, and the Senate Committee on the
			 Judiciary all serious crimes, authorized and unauthorized, committed by
			 informants maintained by the law enforcement agency.
			(b)Period
			 coveredEach report due on March 1 of a year shall cover serious
			 crimes that took place during the 6 month period beginning July 1 and ending
			 December 31 of the preceding year. Each report due on September 1 of a year
			 shall cover serious crimes that took place beginning January 1 and ending June
			 30 of that year.
			(c)Contents
				(1)RequiredEach
			 report under subsection (a) shall include a description of the total number of
			 each type and category of crime; the amount of drugs involved if the crime is a
			 drug crime; the amount of money involved if the crime is a theft or bribery
			 crime; whether the crime was authorized or unauthorized; and the state in which
			 each crime took place.
				(2)ProhibitedThe
			 report shall not contain individual informant names, informant control numbers,
			 or other personal identification information that could reveal the identity of
			 an individual informant.
				(d)Arrest or charge
			 of informant not To affect duty To reportThe duty to report
			 crimes under this section exists regardless of whether the informant has or has
			 not been arrested or charged with the reportable crime in any
			 jurisdiction.
			(e)DisclaimerNothing
			 in this section limits the authority and responsibility of the appropriate
			 committees of each House of Congress to obtain such information as they may
			 need to carry out their respective functions and duties.
			(f)DefinitionsIn
			 this section—
				(1)the term
			 department that contains a law enforcement agency means the
			 Department of Justice, the Department of Homeland Security, and the Department
			 of the Treasury;
				(2)the term law enforcement
			 agency means Federal Bureau of Investigation, the Drug Enforcement
			 Administration, the United States Secret Service, United States Immigration and
			 Customs Enforcement, and the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives;
				(3)the term
			 informant means any individual who is believed to be providing
			 useful and credible information to the law enforcement agency for any
			 authorized information collection activity, and from whom the law enforcement
			 agency expects or intends to obtain additional useful and credible information
			 in the future, and whose identity, information, or relationship with the law
			 enforcement agency warrants confidential handling; and
				(4)the term
			 serious crime means—
					(A)any serious
			 violent felony as that term is defined in section 3559(c)(2)(F) of title 18,
			 United States Code;
					(B)any serious drug
			 offense as that term is defined in section 3559(c)(2)(H) of title 18, United
			 States Code; or
					(C)an offense
			 consisting of racketeering, bribery, child pornography, obstruction of justice,
			 or perjury;
					that an
			 agent or employee of the relevant law enforcement agency has reasonable grounds
			 to believe that an informant has committed.3.Tort claims
			 arising out of the criminal misconduct of a confidential informant
			(a)In
			 generalSection 2401(b) of
			 title 28, United States Code, is amended—
				(1)by striking
			 A tort claim and inserting (1) Except as provided in
			 paragraph (2); and
				(2)by adding at the
			 end the following:
					
						(2)In the case of a claim arising out of the
				conduct of an employee of the Government with respect to the criminal
				misconduct of a Government informant, paragraph (1) shall be applied by
				substituting three for
				two.
						.
				(b)Retroactive
			 effectThe amendments made by this section shall apply with
			 respect to any claim that—
				(1)accrued on or
			 after May 1, 1982; and
				(2)is presented not
			 later than one year after the date of enactment of this Act.
				
